— Appeal from a judgment (denominated order) of Supreme Court, Herkimer County (Kirk, J.), entered February 4, 2003, which granted the CPLR article 78 petition and ordered respondent to process petitioner’s after-the-fact permit application.
*1301It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously reversed on the law without costs and the petition is dismissed.
Same memorandum as in Adirondack Park Agency v Bucci (2 AD3d 1293 [2003]). Present—Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.